
	

114 HR 3553 IH: Earned Income Tax Credit Equity for Puerto Act of 2015
U.S. House of Representatives
2015-09-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 3553
		IN THE HOUSE OF REPRESENTATIVES
		
			September 17, 2015
			Mr. Pierluisi introduced the following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to make residents of Puerto Rico eligible for the earned
			 income tax credit.
	
	
 1.Short titleThis Act may be cited as the Earned Income Tax Credit Equity for Puerto Act of 2015. 2.Puerto Rico residents eligible for earned income tax credit (a)In generalSection 32 of the Internal Revenue Code of 1986 (relating to earned income) is amended by adding at the end the following new subsection:
				
					(n)Residents of Puerto Rico
 (1)In generalIn the case of residents of Puerto Rico— (A)the United States shall be treated as including Puerto Rico for purposes of subsections (c)(1)(A)(ii)(I) and (c)(3)(C),
 (B)subsection (c)(1)(D) shall not apply to nonresident alien individuals who are residents of Puerto Rico, and
 (C)adjusted gross income and gross income shall be computed without regard to section 933 for purposes of subsections (a)(2)(B) and (c)(2)(A)(i).
 (2)LimitationThe credit allowed under this section by reason of this subsection for any taxable year shall not exceed the amount, determined under regulations or other guidance promulgated by the Secretary, that a similarly situated taxpayer would receive if residing in a State..
 (b)Child tax credit not reducedSubclause (II) of section 24(d)(1)(B)(ii) of such Code is amended by inserting before the period (determined without regard to section 32(n) in the case of residents of Puerto Rico). (c)Effective dateThe amendment made shall apply to taxable years beginning after December 31, 2015.
			
